Illinois Official Reports

                                       Appellate Court



            Sunny Hill of Will County v. Illinois Workers’ Compensation Comm’n,
                                2014 IL App (3d) 130028WC



Appellate Court           SUNNY HILL OF WILL COUNTY, d/b/a Sunny Hill Nursing Home,
Caption                   Appellant, v. THE ILLINOIS WORKERS’ COMPENSATION
                          COMMISSION et al. (Dalia Mahoney-Tapella, Appellee).



District & No.            Third District
                          Docket No. 3-13-0028WC



Filed                     June 26, 2014



Held                       The Workers’ Compensation Commission properly awarded claimant
(Note: This syllabus temporary total disability benefits for a shoulder injury she suffered
constitutes no part of the while working as a licensed practical nurse after obtaining a release to
opinion of the court but return to work following her recovery from an earlier shoulder injury,
has been prepared by the since the Commission’s finding that claimant’s present condition of
Reporter of Decisions ill-being was causally related to the second injury was not against the
for the convenience of manifest weight of the evidence and there was no evidence of any
the reader.)               intervening accidents.




Decision Under            Appeal from the Circuit Court of Will County, No. 12-MR-328; the
Review                    Hon. Barbara Petrungaro, Judge, presiding.



Judgment                  Affirmed and remanded.
     Counsel on               Timothy G. Shelton, Peter H. Carlson, Robert J. Finley, and Starr M.
     Appeal                   Rayford, all of Hinshaw & Culbertson LLP, of Chicago, for appellant.

                              Daniel F. Capron, of Capron & Avgerinos, P.C., of Chicago, for
                              appellee.




     Panel                    JUSTICE HARRIS delivered the judgment of the court, with opinion.
                              Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                              Stewart concurred in the judgment and opinion.




                                               OPINION

¶1         On July 31, 2009, claimant, Dalia Mahoney-Tapella, filed an application for adjustment of
       claim pursuant to the Illinois Workers’ Compensation Act (Act) (820 ILCS 305/1 to 30 (West
       2008)), seeking benefits from the employer, Sunny Hill of Will County, d/b/a Sunny Hill
       Nursing Home (Sunny Hill). She alleged a work-related injury that occurred while she was
       assisting a patient on December 5, 2008, causing injury to her right shoulder and lower back.
       Following a hearing, the arbitrator determined claimant’s condition of ill-being was causally
       related to the accident that arose out of and in the course of her employment, and claimant’s
       presence at a flower shop she co-owned did not constitute a “return to work” or absolve Sunny
       Hill of its liability to pay temporary total disability (TTD) benefits. The arbitrator awarded
       claimant TTD benefits of $596.00 per week for the periods of December 6, 2008, through June
       9, 2009; July 23, 2009, through August 27, 2009; and September 22, 2009, through June 15,
       2011.
¶2         On review, the Illinois Workers’ Compensation Commission (Commission) affirmed and
       adopted the arbitrator’s decision. On judicial review, the circuit court of Will County
       confirmed the Commission’s decision.
¶3         Sunny Hill appeals, arguing (1) the Commission erred in awarding claimant TTD benefits
       and (2) the Commission’s finding that claimant’s present condition of ill-being is causally
       related to the December 5, 2008, work accident is against the manifest weight of the evidence.
       We affirm.

¶4                                          I. BACKGROUND
¶5         The following factual recitation is taken from the evidence presented at the arbitration
       hearing on June 15, 2011.
¶6         Claimant testified she first began working for Sunny Hill in November 2004 as a licensed
       practical nurse. Her duties included taking care of 25 to 50 patients, including lifting them as
       necessary. In 1996, prior to working at Sunny Hill, claimant suffered an injury to her neck and
       underwent a cervical fusion procedure. In September 2007, while working at Sunny Hill,

                                                  -2-
       claimant suffered an injury to her right shoulder. On February 15, 2008, Dr. Paul Trksak
       performed an arthroscopic debridement of claimant’s right rotator cuff and subacromial
       decompression. On October 31, 2008, Dr. Trksak noted claimant had reached maximum
       medical improvement (MMI). Dr. Trksak released her to return to full-duty work at Sunny Hill
       effective November 2, 2008.
¶7         On December 5, 2008, claimant was working at Sunny Hill, assisting two certified nurse
       assistants who were manually lowering an obese patient from a hoyer lift that was stuck “a
       good 10 feet up in the air.” As they brought the patient down, claimant felt “something just like
       snap and pain down my shoulder and arm.” She also felt pain in her neck and lower back.
       Claimant immediately sought treatment from Advanced Physicians, complaining of “pain in
       [her] right shoulder, neck, mid back and low back.” An MR arthrogram of claimant’s right
       shoulder was performed on December 22, 2008. It revealed a full thickness perforation of the
       rotator cuff. On January 6, 2009, an MRI of claimant’s lower back was performed. It revealed
       severe facet arthritis with lateral stenosis in the lower lumbar area. Advanced Physicians
       referred claimant to Dr. Gregory Markarian, an orthopedic surgeon.
¶8         Claimant first saw Dr. Markarian on January 15, 2009, at which time he diagnosed a
       recurrent tear of the right rotator cuff (he was unsure whether the MR arthrogram demonstrated
       a partial tear or a full thickness tear), AC joint arthritis and bicipital tendonitis. Based on her
       presentation and the fact she was asymptomatic prior to the accident at issue, Dr. Markarian
       opined claimant’s injuries were causally connected to the December 5, 2008, work accident.
¶9         On January 28, 2009, Dr. Markarian performed an arthroscopic debridement of the
       partially torn rotator cuff and subpectoral biceps tenodesis. On February 5, 2009, claimant
       underwent an EMG of her lower back which revealed an acute S1 radiculopathy. She
       underwent an EMG of her neck on March 12, 2009, which revealed an acute C7 radiculopathy.
       On March 24, 2009, claimant received a lumbar epidural steroid injection by Advanced
       Physicians. On April 14, 2009, claimant received a cortisone injection in her right shoulder by
       Dr. Markarian. On April 16, 2009, Dr. Markarian released claimant to return to light-duty
       work.
¶ 10       On June 9, 2009, Dr. Kevin F. Walsh, performed an independent medical evaluation of
       claimant. Dr. Walsh’s report is not included in the record and was not admitted into evidence at
       arbitration. The only reference to Dr. Walsh’s findings are in Dr. Markarian’s evidence
       deposition and Dr. Anthony Romeo’s (who began treating claimant in 2010) initial report
       recounting claimant’s medical history. According to Dr. Markarian’s evidence deposition and
       Dr. Romeo’s initial report, Dr. Walsh concluded claimant’s injuries were not related to the
       December 5, 2008, work accident and returned her to full-duty work on June 10, 2009.
¶ 11       On July 23, 2009, claimant reported to Dr. Markarian she aggravated her right shoulder
       (she felt swelling and pain) apparently as a result of returning to full-duty work too soon. Dr.
       Markarian restricted claimant from work again and ordered an MRI of her right shoulder,
       which was performed on August 18, 2009. The MRI revealed tendinosis, moderate bursitis and
       minimal subacromial encroachment due to degenerative and inflammatory changes. Dr.
       Markarian testified these injuries were part of the “injury spectrum” and were related to the
       December 5, 2008, work accident. Claimant was released to return to light-duty work effective
       August 28, 2009.
¶ 12       On September 22, 2009, Dr. Markarian gave claimant a cortisone injection in her right
       shoulder and took her off work. He ordered an MR arthrogram which was performed on

                                                    -3-
       October 8, 2009. It revealed partial tearing of the rotator cuff. Dr. Markarian explained the
       partial tear of the rotator cuff would not have been evident in the August 2009 MRI results.
       According to Dr. Markarian, an MRI would reveal “obvious defects where [the tissue is]
       pulled away off the bone and it’s retracted” but tears that are not retracted “can be difficult to
       interpret.” The MR arthrogram reveals more because a dye is injected into the joint. Dr.
       Markarian recommended claimant undergo another shoulder surgery to revise the previous
       repair. Claimant last saw Dr. Markarian on October 15, 2009.
¶ 13       On September 22, 2010, by agreement of the parties, Dr. Romeo, an orthopedic surgeon,
       evaluated claimant. Dr. Romeo diagnosed persistent tendonitis status post previous biceps
       tenodesis. He opined this condition was related to the December 5, 2008, work accident. Dr.
       Romeo noted claimant could either live with her symptoms or undergo additional surgery.
¶ 14       On September 28, 2010, Sunny Hill terminated claimant’s employment because she had
       been off work for more than one year.
¶ 15       On February 24, 2011, Dr. Romeo performed a right shoulder arthroscopy with a revision
       subacromial decompression and a revision open biceps tenodesis. As of the date of arbitration,
       claimant remained in postoperative therapy and continued to treat with Dr. Romeo. She had
       not yet been released to return to work.
¶ 16       In 2007, claimant opened a flower shop with her two daughters following the death of her
       husband and the suicide of her son. She owns a 53% stake in the business, although her
       daughters run it full-time. Following the December 5, 2008, work accident, claimant has gone
       to the flower shop at least three days per week, but does not follow a regular schedule, she is
       not formally employed by the flower shop, she does not draw a paycheck, and she does not
       keep track of her hours. The flower shop first made a profit in 2010 ($2,000), which claimant
       distributed to her daughters who actually work there. When asked what she does at the flower
       shop, claimant responded she answers the phone if it rings (including taking orders over the
       phone), picks up fax sheets, or occasionally her daughters will ask her to “grab *** another
       rose or a daisy or a gerber *** for them” while they are preparing arrangements. Claimant also
       stated she watches over her grandchildren in a babysitting role at the flower shop. She testified
       she does not do anything more physically taxing at the flower shop than she would do at her
       home during this time.
¶ 17       Sunny Hill introduced evidence of surveillance over six days (April 10-11, 2009, August
       10-11, 2010, April 2, 2011, and April 5, 2011), approximately 53 hours in total, of claimant,
       including video of claimant at the flower shop while she was off work. Surveillance video,
       totaling approximately 35 minutes in length, was presented by the employer at the arbitration
       hearing. The video depicts claimant walking from her car to the back entrance of the flower
       shop, sometimes carrying bags and/or a laptop case or briefcase, sitting on the back stoop of
       the business, standing and walking around outside of the flower shop, picking wildflowers
       with her granddaughter, holding a baby inside the flower shop, and driving to a park.
¶ 18       The arbitrator found claimant sustained work-related injuries to her right shoulder, neck,
       and lower back, on December 5, 2008. He awarded claimant TTD benefits of $596.00 per
       week for the periods of December 6, 2008, through June 9, 2009; July 23, 2009, through
       August 27, 2009; and September 22, 2009, through June 15, 2011. In reaching his decision, the
       arbitrator noted as follows:
                    “It is apparent that the [claimant’s] partial ownership interest in a local flower shop
                that is operated on a day-to-day basis by her daughters does not constitute a ‘return to

                                                    -4-
              work’ in the sense of disqualifying her from receipt of TTD benefits. The [claimant] is
              a licensed practical nurse by profession. This is her full[-]time occupation. Her trips to
              the flower shop to visit with, and occasionally assist, her daughters are sporadic and
              infrequent. As such, they do not serve to absolve [Sunny Hill] from liability for the
              payment of TTD benefits.”
¶ 19      The Commission affirmed and adopted the arbitrator’s decision. It also remanded the
       matter pursuant to Thomas v. Industrial Comm’n, 78 Ill. 2d 327, 399 N.E.2d 1322 (1980). On
       December 14, 2012, the circuit court of Will County confirmed the Commission’s decision.

¶ 20                                           II. ANALYSIS
¶ 21        On appeal, Sunny Hill argues the Commission erred in finding that: (1) claimant was
       entitled to TTD benefits due to its failure to apply what it refers to as the “stable labor market
       test”; and (2) claimant’s current condition is causally related to the December 5, 2008, work
       injury.
¶ 22        “The time during which a worker is temporarily totally disabled is a question of fact.” City
       of Granite City v. Industrial Comm’n, 279 Ill. App. 3d 1087, 1090, 666 N.E.2d 827, 828
       (1996). The Commission’s decision to award TTD will not be disturbed unless it is against the
       manifest weight of the evidence. Archer Daniels Midland Co. v. Industrial Comm’n, 138 Ill. 2d
       107, 118-19, 561 N.E.2d 623, 627-28 (1990). A decision is against the manifest weight of the
       evidence only if the opposite conclusion is clearly apparent. Dolce v. Industrial Comm’n, 286
       Ill. App. 3d 117, 120, 675 N.E.2d 175, 178 (1996).
¶ 23        “It is a well-settled principle that when a claimant seeks TTD benefits, the dispositive
       inquiry is whether the claimant’s condition has stabilized, i.e., whether the claimant has
       reached maximum medical improvement.” Interstate Scaffolding, Inc. v. Illinois Workers’
       Compensation Comm’n, 236 Ill. 2d 132, 142, 923 N.E.2d 266, 271 (2010). “Once an injured
       employee’s physical condition stabilizes, he is no longer eligible for TTD benefits ***.”
       Archer Daniels, 138 Ill. 2d at 118, 561 N.E.2d at 627. This court has held, “[t]he duration of
       TTD is controlled by the claimant’s ability to work and his continuation in the healing
       process.” City of Granite City v. Industrial Comm’n, 279 Ill. App. 3d 1087, 1090, 666 N.E.2d
       827, 829 (1996).
¶ 24        Sunny Hill argues the Commission’s failure to apply what it terms the “stable labor market
       test” (ostensibly derived from language in E.R. Moore Co. v. Industrial Comm’n, 71 Ill. 2d
       353, 361-62, 376 N.E.2d 206, 209 (1978)) in determining whether claimant was entitled to
       TTD benefits was error and requires reversal. The issue in E.R. Moore was whether the
       claimant should have been awarded total permanent disability benefits because there was no
       “reasonably stable market” in which claimant could be employed. Id. at 359-60, 376 N.E.2d at
       208-09. The claimant in E.R. Moore was 58 years old and her work injury (contact dermatitis)
       prevented her from returning to domestic service work–the only type of work she had ever
       performed. Id. at 364, 376 N.E.2d at 211. Based on the claimant’s work-related injury, age,
       work experience, training and capabilities, the court found it was reasonable for the
       Commission to determine “there existed no reasonably stable market in which claimant could
       be employed,” and therefore its award for total permanent disability was proper. Id. at 362-64,
       376 N.E.2d at 210-11. Sunny Hill cites a string of cases that reference the “stable labor market”
       language in E.R. Moore, but which apply it to TTD benefits instead of permanent disability
       benefits. See, e.g., J.M. Jones Co. v. Industrial Comm’n, 71 Ill. 2d 368, 375 N.E.2d 1306

                                                   -5-
       (1978) (working approximately 1½ hours per day as a hot dog vendor did not preclude a TTD
       award); Zenith Co. v. Industrial Comm’n, 91 Ill. 2d 278, 437 N.E.2d 628 (1982) (driving a bus
       for a few hours per day did not preclude a TTD award); Mechanical Devices v. Industrial
       Comm’n, 344 Ill. App. 3d 752, 761-62, 800 N.E.2d 819, 828 (2003) (driving a shuttle bus 10 to
       15 hours per week did not preclude a TTD award); Dolce v. Industrial Comm’n, 286 Ill. App.
       3d 117, 675 N.E.2d 175 (1996) (consistent work selling real estate precluded claimant from a
       TTD award).
¶ 25       Sunny Hill’s argument notwithstanding, we doubt the existence of a separate “stable labor
       market test” to determine TTD benefits. While it is true cases such as J.M. Jones, Zenith,
       Mechanical Devices, and Dolce refer to the “stable labor market” language in E.R. Moore, the
       essence of the TTD determination is as set forth by our supreme court in Interstate
       Scaffolding–whether the claimant’s condition has stabilized. The existence or nonexistence of
       a “stable labor market” for a particular job simply is not germane to the determination of
       whether an individual’s condition has stabilized. However, the fact a claimant has returned to
       work in some capacity may be relevant to whether and to what extent the claimant’s condition
       has stabilized. To this extent, it may well be appropriate to consider the type of work being
       performed, hours worked, and any income earned, all in order to ascertain whether the
       claimant’s condition has stabilized. See Freeman United Coal Mining Co. v. Industrial
       Comm’n, 318 Ill. App. 3d 170, 178, 741 N.E.2d 1144, 1150 (2000) (“The factors to be
       considered in determining whether a claimant has reached maximum medical improvement
       include a release to return to work, with restrictions or otherwise, and medical testimony or
       evidence concerning claimant’s injury, the extent thereof, the prognosis, and whether the
       injury has stabilized.”). The courts in J.M. Jones, Zenith, Mechanical Devices, and Dolce
       considered the claimants’ earnings and “work” as one factor–not necessarily the dispositive
       factor–in determining whether they were entitled to TTD benefits.
¶ 26       Thus, in determining TTD benefits in this case, the Commission’s focus was properly
       directed to whether claimant’s condition had stabilized and she had reached MMI, and not
       whether she was working in a “stable labor market.” Claimant’s presence at the flower shop,
       and whether it constituted a “return to work,” was but one factor for the Commission to
       consider in its analysis. Sunny Hill argues the Commission erred in awarding TTD. We
       disagree.
¶ 27       Claimant’s “work” at the flower shop did not establish her condition had stabilized.
       Claimant opened the flower shop with her daughters as a way of grieving the loss of her
       husband and son. Although she is the majority owner, her daughters run the business. Claimant
       is present at the flower shop approximately three days per week. Her presence at the flower
       shop was the same both before and after the December 5, 2008, work injury. While at the
       flower shop, she primarily watches her grandchildren in a babysitting role. On occasion,
       claimant answers the phone, retrieves faxes, and assists customers if her daughters are
       occupied. At times, she may provide minor assistance to her daughters when they are making
       flower arrangements and may make an occasional delivery if it is a “light one.” Claimant does
       no more at the flower shop than she would do at home. She does not draw a paycheck, have a
       regular schedule, or track her hours. She has received no income from the flower shop
       business. The surveillance records and video submitted by Sunny Hill do not contradict
       claimant’s testimony about her activities at the flower shop.



                                                 -6-
¶ 28       We take this opportunity to address this court’s statement in Granite City, that “[t]o show
       entitlement to TTD benefits, claimant must prove not only that he did not work, but that he was
       unable to work.” Granite City, 279 Ill. App. 3d at 1090, 666 N.E.2d at 829. Here, claimant’s
       activities at the flower shop could arguably be characterized as “work.” A literal application of
       the preceding language in Granite City might therefore dictate a denial of TTD benefits, a
       result we do not believe was intended by Granite City. We believe the quoted language in
       Granite City should not be interpreted to mean a return to any work will result in the denial of
       TTD benefits, but rather evidence of such work may be probative of whether the employee’s
       condition has stabilized which, according to the supreme court in Interstate Scaffolding, is the
       proper focus of the TTD analysis. In the present case, we do not believe claimant’s activities at
       the flower shop demonstrated her condition had stabilized.
¶ 29       Similarly, the medical evidence in this case does not demonstrate claimant’s condition had
       stabilized. Claimant underwent surgery on her right shoulder on January 28, 2009. She
       remained off work until April 16, 2009, when she was released to light-duty work by
       Dr. Markarian. Effective June 10, 2009, Dr. Walsh returned claimant to full-duty work
       apparently after having determined claimant’s injuries were not related to the December 5,
       2008, work accident. On July 23, 2009, claimant reported to Dr. Markarian she had aggravated
       her right shoulder. Dr. Markarian restricted her from work again effective July 23, 2009.
       Following an August 2009 MRI and a cortisone injection, Dr. Markarian returned her to
       light-duty work effective August 28, 2009. On September 22, 2009, claimant still had pain in
       her right shoulder and Dr. Markarian restricted her from work again. Following an October
       2009 MR arthrogram, Dr. Markarian diagnosed a partial tearing of the rotator cuff and
       recommended surgery. On February 24, 2011, Dr. Romeo performed surgery on claimant’s
       right shoulder. As of the June 15, 2011, arbitration hearing, claimant was still in post-operative
       therapy and continued to treat with Dr. Romeo. He had not released her to return to work. This
       evidence does not necessarily indicate claimant’s condition had stabilized.
¶ 30       The arbitrator found TTD benefits were appropriate because (1) claimant’s presence at the
       flower shop and occasional assistance to her daughters there did not constitute a “return to
       work” and (2) she had not yet reached MMI nor had she been released to return to work. The
       Commission adopted the arbitrator’s decision. Based on this evidence, we find the
       Commission’s award of TTD benefits is not against the manifest weight of the evidence. (We
       note the record contains evidence claimant was working light-duty at Sunny Hill from
       approximately April 16, 2009, to June 9, 2009. The claimant was awarded TTD benefits during
       this time. However, Sunny Hill does not assert this as error and any such claim is therefore
       forfeited.)
¶ 31       Next, Sunny Hill asserts the Commission’s decision that claimant’s current condition (full
       thickness rotator cuff tear) is causally related to the December 5, 2008, accident is against the
       manifest weight of the evidence. Specifically, Sunny Hill contends claimant failed to establish
       (1) the December 5, 2008, work accident caused a change in her preexisting rotator-cuff
       condition or (2) that an intervening, aggravating event occurring after her June 2009 surgery
       caused her current injury.
¶ 32       “To prevail on a claim for benefits under the Act, the employee must establish, among
       other things, that his or her current condition of ill-being is causally connected to a
       work-related injury.” Elgin Board of Education School District U-46 v. Illinois Workers’
       Compensation Comm’n, 409 Ill. App. 3d 943, 948, 949 N.E.2d 198, 203-04 (2011). Where the

                                                   -7-
       claimant suffers from a preexisting condition, she must “show that a work-related accidental
       injury aggravated or accelerated the preexisting disease such that the employee’s current
       condition of ill-being can be said to be causally connected to the work-related injury.” Id. at
       949, 949 N.E.2d at 204. “The accidental injury need neither be the sole causative factor nor the
       primary causative factor, as long as it was a causative factor in the resulting condition of
       ill-being.” (Emphasis in original.) Id. Whether a work-related injury aggravated a preexisting
       condition such that the injury is compensable under the Act is a question of fact which we
       review under the manifest weight of the evidence standard. Id.
¶ 33        Here, the record contains sufficient support for the Commission’s causation finding.
       Although claimant suffered a previous shoulder injury and underwent an arthroscopic
       debridement of the right rotator cuff and subacromial decompression in February 2008, she
       reached MMI and was released to return to full-duty work on October 31, 2008. Claimant
       performed her job duties without difficulty or the need for further medical treatment until the
       second injury on December 5, 2008, when she felt “something just like snap and pain down
       [her] shoulder and arm,” as well as pain in her neck and lower back. She immediately sought
       treatment and shortly thereafter underwent an arthroscopic debridement of what turned out to
       be a partially torn rotator cuff and subpectoral biceps tenodesis. Claimant received
       postoperative physical therapy for the shoulder injury. In March 2009, she received a lumbar
       epidural steroid injection as treatment for her back injury. In April 2009, claimant was still
       experiencing pain in her right shoulder and was given a cortisone injection and released to
       light-duty work by her treating physician. Following a June 2009 independent examination by
       Dr. Walsh, he returned claimant to full-duty work after apparently concluding she was at MMI
       and her injuries were not related to the December 5, 2008, work accident.
¶ 34        In July 2009, Dr. Markarian again restricted claimant from work after she reported pain
       and swelling in her right shoulder. An August 2009 MRI on her right shoulder revealed
       tendinosis, moderate bursitis and minimal subacromial enchroachment due to degenerative
       and inflammatory changes. She was returned to light-duty work. In September 2009, claimant
       still had right shoulder pain, and in October 2009 she underwent an MR arthrogram which
       revealed a partially torn rotator cuff. Dr. Markarian explained the tear would not have been
       visible on the August 2009 MRI. He recommended surgery.
¶ 35        In September 2010, Dr. Romeo evaluated claimant and diagnosed persistent tendonitis
       status post previous biceps tenodesis related to the December 5, 2008, work accident.
       Dr. Romeo performed a right shoulder arthroscopy with a revision subacromial decompression
       and a revision open biceps tenodesis.
¶ 36        The Commission noted, “[a]ll of the petitioner’s physicians–Advanced Physicians, Dr.
       Markarian and Dr. Romeo–have identified the accident of December 5, 2008[,] as the causal
       factor for the petitioner’s ongoing right shoulder problems.” In opposition, Sunny Hill
       suggests Dr. Walsh’s opinions were somehow more persuasive. First, Sunny Hill did not even
       introduce Dr. Walsh’s report into evidence, let alone provide his testimony. Other than a brief
       mention in the initial report of Dr. Romeo and in Dr. Markarian’s deposition, Dr. Walsh’s
       causation opinion appears nowhere else. Moreover, the record is barren of any basis or
       foundation supporting Dr. Walsh’s opinion. See Gross v. Illinois Workers’ Compensation
       Comm’n, 2011 IL App (4th) 100615WC, ¶ 24, 960 N.E.2d 587 (“ ‘Expert opinions must be
       supported by facts and are only as valid as the facts underlying them.’ ” Further, “[t]he
       proponent of expert testimony must lay a foundation sufficient to establish the reliability of the

                                                   -8-
       bases for the expert’s opinion.” (quoting In re Joseph S., 339 Ill. App. 3d 599, 607, 791 N.E.2d
       80, 87 (2003))). Second, it is the province of the Commission to determine the credibility of
       witnesses and the weight to be accorded their testimony. O’Dette v. Industrial Comm’n, 79 Ill.
       2d 249, 253, 403 N.E.2d 221, 223-24 (1980). The record does not support Sunny Hill’s
       contention that Dr. Walsh’s opinion deserved to be given more weight than it was apparently
       accorded by the Commission.
¶ 37        Sunny Hill also argues claimant’s current injury (full rotator cuff tear) could have been the
       result of an intervening, aggravating event. Specifically, Sunny Hill notes that claimant
       reported she aggravated her shoulder in late July 2009. However, according to Dr. Markarian,
       claimant aggravated her shoulder because she was forced back to full-duty work while still
       undergoing physical therapy and without Dr. Markarian’s consent. Dr. Markarian testified the
       exact “mechanism” by which she aggravated her shoulder was not important because she
       should not have been working. Therefore, we agree with the Commission that “[t]here is no
       evidence of any intervening accidents.”
¶ 38        For the reasons stated, the Commission’s finding that claimant’s present condition of
       ill-being is causally related to the December 5, 2008, work accident is not against the manifest
       weight of the evidence.

¶ 39                                   III. CONCLUSION
¶ 40        For the reasons stated, we affirm the circuit court’s judgment, confirming the
       Commission’s decision, and remand the cause for further proceedings pursuant to Thomas, 78
       Ill. 2d 327, 399 N.E.2d 1322.

¶ 41      Affirmed and remanded.




                                                   -9-